Citation Nr: 1128274	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  05-19 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The Veteran had active military service from April 1958 to January 1959.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for a back disability.  The RO indicated that the claim had previously been denied in a September 2003 rating decision.  

In a September 2009 decision, the Board reopened the claim for service connection for a back disability after finding that new and material evidence had been submitted since the final September 2003 rating decision.  The Board then remanded the claim to the RO, via the Appeal Management Center (AMC), in Washington, DC, for additional evidentiary development.  

The RO/AMC initially failed to comply with the directives of that remand, so the Board had to remand the case again in August 2010 and December 2010.  All requested development has since been accomplished and the case readjudicated by the AMC in a May 2011 supplemental statement of the case (SSOC).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are unavailable because they were destroyed in a fire while in the government's possession.

2.  In any event, the Board will accept the Veteran's account that he injured his back while on active duty.

3.  The Veteran went over 20 years without any documented complaints of back pain, at which time he reported resent onset of low back pain following several post-service injuries.

4.  After reviewing the claims file, documenting the Veteran's history of a back injury in service and related treatment, and examining the Veteran's spine, a VA physician indicated that it is unlikely that the Veteran's current low back disability is related to service.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service.  38 U.S.C.A.          §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

An October 2004 letter from the RO and an October 2009 letter from the AMC satisfy these notice requirements, which properly informed the Veteran of what information and evidence was required to substantiate his claim, and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  The October 2009 letter also discussed the downstream disability-rating and effective-date elements of his claim, see Dingess, supra, and the case has since been readjudicated by the AMC in a May 2011 SSOC.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or supplemental SOC (SSOC), is sufficient to rectify ("cure") a timing defect).  See also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Unfortunately, his service treatment records (STRs) are unavailable, as they apparently were destroyed by a 1973 fire while in the government's possession.  However, the RO/AMC have made all necessary attempts to obtain these missing records from the National Personnel Records Center (NPRC), from the Veteran personally, and from Darnell Army Community Hospital.  See Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to his claim in a case in which service treatment records are presumed destroyed includes the obligation to search for alternative medical records).

In the absence of the STRs, there is a heightened duty to assist him in developing the claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As a result of this heightened duty, the Board went to great lengths to assist the Veteran obtain the necessary evidence to prove his claim.  The Board initially remanded the case in September 2009 in an attempt to obtain any outstanding treatment records and to afford the Veteran a VA examination to determine whether his back disability was incurred in or aggravated by service.  In a December 2009 VA examination report, a VA nurse practitioner opined that the Veteran's back disability was not aggravated by service, but did not address whether it is related to his in-service back injuries.  The same VA nurse practitioner, therefore, provided another medical opinion in August 2010.  But, again, she failed to answer the question concerning service incurrence and, instead, merely noted that the Veteran did not enter service with a preexisting back disability.  So the Board remanded the claim one more time in December 2010 to ensure compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  As a result, a VA physician reviewed the claims file, interviewed the Veteran, and conducted a physical examination of the Veteran's spine before concluding that his back disability did not exist prior to service and was not related to service, including the injuries he described in service.  This examination report therefore complies with the Board's prior remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board concludes that VA has satisfied its duties to notify and to assist the Veteran in this case.  Therefore no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R.           § 3.159(d).

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires:  (1) competent and credible evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

An in-service injury alone is not enough, as there must be a chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, or this is legitimately questionable, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves causation or diagnosis, there generally must be competent medical evidence supporting the claim; unsubstantiated lay assertions usually are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  That is to say, evidence relating a current disorder to service generally must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 494-97.

Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  But even if competent and credible, the Board must weigh such lay statements in light of the other evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

III.  Analysis

The Veteran currently suffers from a back disability, identified as degenerative disc disease of the lumbar spine, which he claims is related to two injuries he sustained in service.  After carefully reviewing the evidence of record, however, the Board finds no basis to grant his claim, since no competent or credible evidence shows that it was incurred in service.  

The Board concedes that the Veteran sustained two back injuries while on active duty.  As already mentioned, none of his STRs is available, because they were destroyed while in the government's possession.  Nevertheless, the Veteran is competent to report sustaining a back injury and receiving treatment during his period of military service.  See Layno, 6 Vet. App. at 469 (lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection.").  The Board also finds no reason to doubt his credibility with respect to these in-service injuries.  See Jandreau, 492 F.3d at 1377.  Since the Veteran is deemed competent and credible concerning this aspect of his claim, the Board will concede that he indeed injured his back in service.  The Board will now look at the nature of those injuries.

In his October 2004 claim, the Veteran reported two back injuries in service.  He reported that the first injury occurred during basic training while lifting a heavy tailgate of an armored personnel carrier.  He said that he was sent to the dispensary after experiencing acute onset of low back pain and was given pain pills before returning to duty.  Shortly thereafter he began experiencing episodes in which his legs would buckle, causing him to collapse during periods of prolonged standing.  He explained that he was initially sent to psychiatry, but following a psychiatric evaluation was sent back to the dispensary and told that he had a back problem.  He was therefore placed on a physical profile.  According to the Veteran, he was made to unload a truck in violation of his profile which had caused him to collapse again.  He was then taken to the hospital and given a spinal injection.  He said he was "laid out" for two hours and unable to walk.  He claims that he has experienced back trouble ever since.  

In light of this finding, the determinative issue is whether the Veteran's current back disability (degenerative disc disease of the lumbar spine) is related to these two in-service injuries.  Before addressing the nexus element the Board notes that, in the absence of the complete STRs, there is a heightened duty to consider the applicability of the benefit of the doubt rule, and to explain the reasons and bases for this decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Nevertheless, the absence of SMRs does not obviate the need for the Veteran to still have competent and credible nexus evidence supporting his claim by suggesting that his current back disability is related to service.  In other words, the legal standard for proving a claim is not lowered in these situations; rather, the Board's obligation to discuss and evaluate evidence is merely heightened.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare, 1 Vet. App. at 367.  Unfortunately, even with this heightened duty, the record does not contain the required supporting nexus evidence in this case.

The Board accepts the Veteran's statements concerning his back injuries in service.  But after carefully reviewing the medical evidence in the claims file, the Board does not find his statements concerning continuous back pain since service to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  His credibility is undermined by medical records showing treatment for back injuries many years after service, with no mention by the Veteran that he has experienced back problems since his in-service injuries.  Indeed, as outlined below, several of these treatment records specifically note the Veteran's own statements that his back pain began many years after his military service had ended.  

The Veteran was seen by L.J., M.D., at various times between 2000 and 2008 for low back pain due to several post-service injuries.  When seen in April 2000, the Veteran reported low back pain since a June 1988 work-related injury while climbing a ladder.  It was noted that he underwent a lumbar laminectomy at L5-S1 and discectomy in August 1989, after conservative treatment had failed.  Dr. L.J. also noted that the Veteran reinjured his back in late 1992 or early 1993, which resulted in his retirement in March 2004.  

When seen in June 2008, Dr. L.J. noted the Veteran's history of a back injury 1953 - about five years prior to service - but added no further comment.  He then stated that this was a worker's compensation injury, and occurred when the Veteran apparently twisted his back after a wave hit the barge he was on while painting a spillwave.  Dr. L.J. assessed the Veteran as having lumbago.  An MRI performed in October 2008 was interpreted as showing minimal superior end plate compression at L3, with no definite evidence of disc herniation or canal stenosis. 

It is worth noting that, since Dr. L.J. mentioned an initial injury in 1953, it raises the possibility that the Veteran entered service with a preexisting back disability.  However, in the absence of his STRs, including an examination at the time he entered service, the Board will presume that he entered service in sound condition.  See 38 U.S.C.A. § 1111 (West 2002).  There is also no evidence to rebut this presumption of soundness.  Indeed, in January 2011 a VA examiner reviewed the claims file and interviewed the Veteran before concluding that the Veteran did not enter service with a preexisting back disability.

The Board also finds that Dr. L.J.'s records provide evidence against the claim that the Veteran has experienced continuity of symptomatology since service.  Dr. L.J.'s records show that the Veteran first reported back pain following a June 1988 injury.  This is significant for two reasons.  First, it shows that 30 years had passed between the conclusion of his military service and the first documented post-service evidence of back problems.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

But this lengthy period without any documented treatment for back problems is not necessarily fatal to the Veteran's claim, since the Veteran has asserted that he has experienced continuous symptoms of back pain since his two injuries in service.  The Veteran's statements may be significant in light of the holding of in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), in which the U.S. Federal Circuit Court of Appeals recognized lay evidence as potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  This holding also is consistent with 38 C.F.R. § 3.303(b) which only requires continuous symptoms, not treatment.  

Even though the Veteran is competent to report experiencing continuous back problems since service, the Board must still assess the credibility of his statements and weight them against the other evidence of record.  See Buchanan, 451 F.3d at 1336 (holding that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  And in this case the Board finds that the Veteran's statements are not credible in light of the fact that Dr. L.J. noted the Veteran's history of low back pain since a June 1988 work-related injury while climbing a ladder, with no mention of his in-service injuries.  Since Dr. L.J. apparently relied largely, if not exclusively, on the Veteran's own reported history of low back pain dating back to 1988, these records significantly undermine the Veteran's credibility concerning his claim of continuity of symptomatology since service, and provide compelling evidence against the claim.  In other words, if his back disability had been continuously present since service, which is the basis of his claim, it begs the question why the Veteran never mentioned this during treatment, but instead identified June 1988 as the date of onset.  This inconsistency is perhaps the most compelling evidence against his claim.  

In addition, the January 2011 VA examination report also provides compelling evidence against the claim.  Prior to diagnosing the Veteran with degenerative disc disease of the lumbar spine, the examining physician indicated that he had reviewed the claims file - carefully recording the Veteran's history concerning his two back injuries in service, since the STRs are unavailable, as well as his history after service.   The examiner noted that the following history concerning the Veteran's in-service back injuries: (i) that the Veteran entered service with no prior back problems, (ii) that he was hospitalized and given an epidural injection after experiencing sudden onset of low back pain while lifting/moving a tailgate in service, (iii) that he reinjuring his back a few days later while lifting furniture, which did not require hospitalization, (iv) and that he was placed on a profile for the remainder of his military service.  

The examiner then noted the following post-service history: (i) that the Veteran had worked as a construction supervisor for two years immediately following service, (ii) that he had worked for a building company after that job, (iii) that he had worked on a dam in 1973, which involved carrying buckets, (iv) that he had injured his back in 1973, which was treated with physical therapy and rest, (v) that he had injured his back again in 1988 due to an incident on a ladder, which resulted in a diagnosis of degenerative disc disease, and eventually required surgery in 1989 , (vi) that he had sustained several more back injuries between 1992 and 1993; and (vii) that he had a motor vehicle accident in 2006. 

After recording the Veteran's history and reviewing the claims file, the examiner provided several opinions concerning the etiology of his back disability.  As noted, the examiner first determined that the Veteran's current back disability did not have its onset prior to service - thereby addressing Dr. L.J.'s notation of a back injury in 1953.  The examiner based his opinion on the fact that he saw no documented injury prior to service, and also considered the Veteran's statement that he did not injure his back prior to service.  The examiner then opined that it is less likely as not (less than 50/50 probably) that the Veteran's current back disability was caused by or the result of his accident in service.  The examiner's rationale was that, based on the Veteran's statements, the treatment he reportedly received in service was consistent with treatment for mechanical low back pain or strain.  The examiner explained that there was no evidence of disc disease until the 1980s, which required surgical intervention, which is more than twenty years after his in-service back injuries.  The examiner then added that the Veteran had very labor intensive jobs after service, and "the nature of the injuries are evidence for this."





The VA examiner therefore attributed the Veteran's current back disability to injuries he had sustained many years after service.  Since the examiner's opinion was based on a review of the pertinent medical history and was supported by sound medical rationale, it provides compelling evidence against the Veteran's claim that his back disability is related to prior bouts of malaria during service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  See also Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (VA examiners are presumed competent).

In conclusion, since the Veteran has not met the essential requirement of a nexus between his current back disability and service, the preponderance of the evidence is against his claim.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal is denied. 


ORDER

Service connection for a back disability is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


